Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered December 14, 1988, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence adduced was insufficient to establish that the complainant suffered physical injury (see, Penal Law § 10.00 [9]) is unpreserved for appellate review (see, People v Ross, 148 AD2d 643), and we decline to reach it in the exercise of our interest of justice jurisdiction. Brown, J. P., Lawrence, Kooper and Rosenblatt, JJ., concur.